Citation Nr: 0803047	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-39 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent 
traumatic arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right ankle.

4.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left ankle.

5.  Whether new and material evidence has been submitted to 
reopen the service connection claim for a bilateral hip 
disability.

6.  Entitlement to service connection for a bilateral hip 
disability secondary to the service-connected disabilities of 
traumatic arthritis to the right and left knees.

7.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to evaluations in excess 
of 10 percent each for traumatic arthritis of the bilateral 
knees and bilateral ankles, denied service connection for a 
bilateral hip disability secondary to the bilateral knees and 
bilateral ankles, and denied entitlement to a total 
disability rating based on unemployability (TDIU).  The RO, 
in effect, reopened the claim for service connection for the 
bilateral hip disability and denied the claim on the merits, 
as a previous unappealed rating decision addressing this 
disability is reflected in the claims file.  Irrespective of 
the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for a bilateral hip disability.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In December 
2007, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

On December 5, 2007, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The issues of entitlement to evaluations in excess of 10 
percent each for the bilateral knees and ankles, and 
entitlement to a total disability rating based on 
unemployability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a bilateral hip disability in July 2003.  The 
veteran did not appeal the decision and it is now final.

2.  Evidence received since the final July 2003 RO decision 
is not cumulative and raises a reasonable possibility of 
substantiating the service connection claim for a bilateral 
hip disability.

3.  Resolving all doubt, the medical evidence of record 
relates the veteran's bilateral hip disability to his 
service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
July 2003 RO decision and the claim of entitlement to service 
connection for a bilateral hip disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

2.  A bilateral hip disability is related to the service-
connected knee disabilities. 38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran's claim to reopen service connection for a 
bilateral hip disability based on new and material evidence, 
as well as entitlement on the merits, have been considered 
with respect to VA's duty to notify and assist, including 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

New and material evidence

The RO originally denied service connection for a bilateral 
hip disability, on the basis that the condition was not 
incurred in or aggravated by service.  The veteran did not 
file a notice of disagreement.  Therefore, the July 2003 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2007).

The veteran filed a claim to reopen service connection for a 
bilateral hip disability in April 2005, asserting this time 
that his hip disabilities were related to his service-
connected knee and ankle disabilities.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the 2003 rating decision includes a 
private medical opinion relating the current degenerative 
joint disease of the bilateral hips to the service-connected 
knee disabilities.  

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The evidence also 
is material, as one of the unestablished facts necessary to 
substantiate the veteran's claim is evidence relating the 
veteran's current hip disabilities to a service-connected 
disability.  Since the private medical opinion supports this 
finding, the information submitted since the last final RO 
decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening of the service 
connection claim for a bilateral hip disability is warranted. 
38 U.S.C.A. § 5108.

Service connection

The veteran seeks service connection for a bilateral hip 
disability secondary to his service-connected disabilities of 
the bilateral knees and/or ankles.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current bilateral hip disability.  Private 
medical records dated from 2002 to 2007 show diagnoses of 
degenerative arthritis and degenerative joint disease of the 
bilateral hips.

The record also shows evidence relating the veteran's 
bilateral hip disability to his service-connected knee 
disabilities.  A November 2007 private medical opinion shows 
that the veteran's knee injury left him with a permanent gait 
change that had probably lead to degenerative arthritis in 
both hips.  The examiner also noted that he was sure the 
right hip advanced arthritis was related to the gait 
abnormality secondary to the advanced degenerative joint 
disease of the right knee.

There are no other medical opinions of record addressing the 
etiology of the veteran's bilateral hip disability.

Even though the private examiner only found that the left hip 
was probably related to the bilateral knee disabilities, all 
doubt is resolved in the veteran's favor, especially since 
there are no conflicting medical opinions of record.  With 
respect to the right hip, the examiner stated that he was 
sure this disability was related to the knees.  The evidence 
in this case is more or less equally-balanced.  For this 
reason, service connection for the bilateral hips on a 
secondary basis is warranted.  38 C.F.R. § 3.102.


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for the bilateral hip disability.

Entitlement to service connection for a bilateral hip 
disability secondary to the service-connected knees is 
granted, subject to the rules and payment of monetary 
benefits.


REMAND

The veteran testified in the December 2007 hearing that the 
severity of his bilateral knee and ankle disabilities had 
worsened since he was last examined by VA.  He stated that 
his knees and ankles gave out on him and that he walked with 
a cane for stability.  The record demonstrates that the 
veteran was last evaluated for his knee and ankle 
disabilities in a May 2005 VA examination.  When it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, 
another examination should be scheduled to determine whether 
the present level of his knee and ankle disabilities has 
increased since the May 2005 VA examination.  38 C.F.R. 
§ 3.159(c).  

Since the veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
his service-connected disabilities (TDIU), this issue is 
inextricably intertwined with the veteran's increased rating 
claims for his bilateral knee and ankle disabilities.  
Therefore, the TDIU issue must be reconsidered following 
resolution of the claims for increased ratings for the knee 
and ankle.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA letter compliant 
with the notice and assistance 
requirements with respect to the increased 
rating claims for the bilateral knee and 
ankle disabilities and TDIU.  The letter 
should include the notice elements 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
present severity of his knee disabilities.  
Specifically the examiner should do the 
following:

(a)  Report the ranges of motion in the 
knees, including any additional loss of 
motion due to pain on use or during flare-
ups.  

(b)  Note whether there is any ankylosis 
of the knees.  

(c)  State whether there is any recurrent 
subluxation or lateral instability of the 
knees, and if so, whether it is considered 
slight, moderate, or severe.

(e)  State whether there is any impairment 
of the tibia and fibula resulting in 
nonunion or malunion.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
present severity of his ankle 
disabilities.  Specifically the examiner 
should do the following:

(a)  State whether there is any limitation 
of motion in the ankles and if so, whether 
it is considered moderate or marked, 
including any additional loss of motion 
due to pain on use or during flare-ups.  

(b)  Note whether there is any ankylosis 
of the ankles or subastragalar or tarsal 
joint.  

(c)  Indicate whether there is any 
malunion of the os calcis or astragalus.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Obtain an opinion from a qualified 
medical professional as to whether the 
veteran's service-connected disabilities 
preclude him from employment.  If 
necessary, an additional examination 
should be conducted.  

The claims folder, including the most 
recent examination reports on the 
bilateral ankle and knee disabilities, 
must be made available to the examiner for 
review in conjunction with this 
opinion/examination.  The medical 
professional must provide a detailed 
rationale for the opinion.

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


